Citation Nr: 0103488	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from April 1945 to October 
1948, August 1950 to August 1954, and September 1954 to April 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which denied a 
claim filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.  

In October 1999, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the issue in controversy, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901 (1998).  In March 
2000, a VHA medical opinion was rendered, and the Board 
provided appellant's representative a copy thereof the 
following month.  

In June 2000, the Board remanded the case to the RO to 
schedule a videoconference "Travel Board" hearing.  
Although in August 2000, appellant was provided written 
notice of such hearing scheduled for September 2000, 
appellant failed to report for it.  This case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's death in May 1995 was listed on the 
certificate of death as caused by metastatic lung cancer.  No 
other significant condition contributing to the cause of 
death was reported in the death certificate.  No autopsy was 
performed.

2.  At the time of death, service connection was in effect 
for unfavorable ankylosis of the ring and little fingers, 
Dupuytren's contracture, right hand (major), which had been 
rated as 30 percent disabling; chronic bronchitis with 
pneumothorax and residuals of a thoracotomy, which had been 
rated as 30 percent disabling; hypertension, which had been 
rated as 20 percent disabling; favorable ankylosis of the 
ring and little fingers, Dupuytren's contracture, left hand, 
herniated nucleus pulposus with arthritis, and duodenal 
ulcer, which had each been rated as 10 percent disabling; and 
left elbow bursitis, left hand gunshot wound, and a sebaceous 
cyst, which had each been rated as noncompensable (for a 
combined 70 percent rating, including the bilateral factor).  

3.  It has not been shown, by competent evidence, that lung 
cancer was present in service or proximate thereto.  Lung 
cancer was first medically shown nearly three decades after 
service.  

4.  It has not been shown, by competent evidence, that lung 
cancer was caused by or was related to the service-connected 
disabilities.  

5.  It has not been shown, by competent evidence, that the 
veteran's service-connected disabilities played a material 
role in his death; rendered him less able to withstand the 
effects of his fatal underlying disease or diseases; or 
hastened his death.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by the 
veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Lung cancer was not proximately due to or the result of 
service-connected disease or disability.  38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant.  The RO has 
obtained the veteran's available service medical records, 
pertinent post-service clinical evidence (including May 1995 
terminal hospitalization reports), and the death certificate, 
which adequately detail the circumstances and nature of the 
veteran's fatal lung cancer and treatment therefor.  It does 
not appear that appellant has informed the VA of the 
existence of any specific competent evidence not of record 
that would indicate that the veteran's death was related to 
service or a service-connected disability.  It should be 
added that with respect to this claim, appellant and her 
representative have been informed by the RO at various stages 
of the proceedings that this claim was denied, in part, due 
to the lack of clinical evidence indicating that the 
veteran's death was related to service or a service-connected 
disability.  See e.g., a February 1996 Statement of the Case 
and June 1997 Supplemental Statement of the Case.  

Additionally, the Board obtained a VHA expert medical opinion 
regarding the issue in controversy and a March 2000 VHA 
medical opinion was rendered.  That VHA medical opinion 
together with the other clinical evidence of record 
adequately details the circumstances and nature of the 
veteran's fatal lung cancer and indicates whether that 
disease was related to service or the service-connected 
disabilities at issue.  Thus, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), has been satisfied with respect to the issue on 
appeal.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
lung cancer becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.  

The veteran's widow, the appellant, argues that the veteran's 
death from lung cancer was caused by his service-connected 
disabilities, specifically bronchitis with pneumothorax and 
residuals of a thoracotomy.  She asserts that the veteran had 
considerable scar tissue from the service-connected in-
service lung surgery; and that according to medical articles 
of record, scarring from inflammatory disease of the lung can 
develop into carcinoma.  Her representative, in a recent 
informal hearing presentation, contends that the veteran's 
death was causally related to service-connected disabilities, 
specifically hypertension and bronchitis with pneumothorax 
and residuals of a thoracotomy.  

However, although it is alleged by appellant, or on her 
behalf, that the veteran's service-connected disabilities 
materially caused or contributed to his death, a lay person's 
opinion as to the cause of the veteran's death is not 
competent evidence.  In short, a lay person lacks medical 
expertise to offer an opinion regarding medical relationships 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

At time of the veteran's death, service connection was in 
effect for certain disabilities, including hypertension and 
bronchitis with pneumothorax and residuals of a thoracotomy.  

The available service medical records indicate that in 1947, 
a history of tobacco use was reported.  In September 1950, 
the veteran sustained a spontaneous left pneumothorax while 
lifting trays in a mess hall.  Clinical records note that the 
pneumothorax apparently promptly resolved.  During November 
1965-March 1966 hospitalization for recurrent right 
pneumothorax with 10 percent deficit, a history was noted of 
chronic bronchitis; a right pneumothorax with closed 
thoracotomy in 1950; a pleurectomy in 1963 after a third 
[pneumothorax] recurrence; probable two episodes of small 
recurrent pneumothorax since surgery; and a right rib 
fracture from a fall with pneumothorax one year earlier.  
Lung cancer was neither clinically reported nor diagnosed.

On December 1966 VA examination, a chest x-ray was 
unremarkable, except for pleural thickening over the right 
hemidiaphragm.  Lung cancer was neither clinically reported 
nor diagnosed.

On May 1981 VA examination, it was reported that a chest x-
ray revealed mild generalized emphysema with interstitial 
fibrosis in the right middle and lower lung fields.  On 
January 1983 VA examination, a chest x-ray revealed 
emphysematous blebs with partial pneumothorax of the right 
lung; and diagnoses included acute congestive heart failure, 
bullous emphysema, and partial right pneumothorax.  Lung 
cancer was neither clinically reported nor diagnosed.

Private medical records reflect that in December 1993, a 
chest x-ray revealed diminished markings in the right apex 
with fibrolinear changes extending toward the right hilum 
"most probably related to bullous disease and scarring from 
inflammatory disease.  Within the mid right hilum[,] 
fibrolinear changes [are] noted that may be secondary to scar 
or subsegmental atelectasis."  Lung cancer was neither 
clinically reported nor diagnosed.

The earliest clinical evidence of lung cancer was not until 
1995.  A January 1995 private hospital report revealed that 
based on chest x-ray and CT scan, the veteran had a huge 
tumor mass in the right chest with a wet lung secondary to 
pulmonary venous obstruction and an area on the apices of 
atelectasis, "probably secondary to thoracoplasty, which was 
performed 10 years ago for chronic recurrent pneumothorax.  
The patient gives a history of having a thoracotomy, 
approximately 10 years previously....  The chest x-ray [showed] 
bullae from compression of the low tenting of the diaphragm 
probably from previous surgery...."  

Thus, it has not been shown, by competent evidence, that lung 
cancer was present in service or proximate thereto.  Lung 
cancer was first medically shown nearly three decades after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
continuity of symptomatology to relate the veteran's lung 
cancer shown decades after service to his military service.  
38 C.F.R. § 3.303.  

In a January 1995 written statement, a private physician 
stated that the veteran had been hospitalized "in early 
January with post obstructive pneumonia at which time he was 
found to have his primary lung cancer"; that the primary 
lung cancer was diagnosed as poorly-differentiated squamous 
cell carcinoma of the right upper lobe; and that the disease 
had metastasized, was incurable, and treatment was 
palliative.  Clinically, his blood pressure was 150/74.  A 
May 1995 private terminalization hospital report is of 
record, contrary to the appellant's representative's 
assertions.  That May 1995 private terminalization hospital 
report reveals that the veteran was admitted on May 21st for 
complaints of atypical chest pain, shortness of breath, and 
severe back and right shoulder pain.  His blood pressure was 
162/69.  A history of non-small-cell lung cancer widely 
metastatic was noted.  Diagnostic studies showed, in part, 
right upper lobe atelectasis and metastases to the skull and 
thoracolumbar spine, with tumor completely obstructing the 
spinal canal at T6-T7.  It was noted that during 
hospitalization, he was placed into a "progressive care 
unit"; that he received oxygen with intravenous fluids; that 
he began to lose strength and use of the lower extremities 
due to cord compression; that he was administered morphine 
for pain; and that on May 31st, he died.  The terminal 
hospitalization records do not indicate that his service-
connected disabilities, including hypertension and bronchitis 
with pneumothorax and residuals of a thoracotomy, required 
treatment or played any material role in his death.  The 
death certificate reflects that the veteran died of 
metastatic lung cancer.  The death certificate is prima facie 
evidence of the cause of death.  

In February 1996, appellant submitted an American Cancer 
Society medical article concerning lung cancer, which stated 
that a "scarred area of the lung caused by a prior 
inflammatory process increases the risk of a so called scar 
cancer, usually an adenocarcinoma."  Additionally, it was 
stated therein that squamous cell carcinoma was closely 
correlated with smoking; and that adenocarcinoma was less 
closely associated with smoking and was a type that can arise 
from a lung scar.  

Although the clinical evidence in this case indicated that 
the veteran had squamous cell carcinoma, not adenocarcinoma, 
of the right lung, it was unclear from that submitted 
American Cancer Society medical article whether squamous cell 
carcinoma of the lung can also arise from lung scarring.  
Additionally, although the RO had sought a VA medical opinion 
from a pulmonary specialist as to whether the veteran's lung 
cancer was related to the service-connected pulmonary 
disability, in a brief April 1997 written response, a VA 
physician stated, in pertinent part, that "[a]fter reviewing 
the records in the C-file I am unable to give an opinion as 
to whether the lung cancer was related to his SC condition."  
Since the evidence then of record did not include any VA 
medical opinion as to the etiology of the veteran's fatal 
lung carcinoma, in October 1999 the Board referred the case 
for a VHA medical expert opinion as to the etiology of that 
disease.  

In a March 2000 VHA medical opinion, an assistant Chief of 
Pulmonary and Critical Care Medicine of a VA Medical Center 
entered the following opinions in response to questions from 
the Board.  The Board asked:

1.  Is it as likely than not that the 
veteran's fatal lung carcinoma was 
causally or etiologically related to, or 
aggravated by, the service-connected 
bronchitis with pneumothorax and 
residuals of a thoracotomy and/or any of 
the other service-connected disabilities 
including hypertension?

The response was:

The first issue is whether scars in the 
lung can, in themselves, predispose to 
the development of lung cancer.  The file 
of this patient contains an American 
Cancer Society document suggesting that 
there is a clear-cut association.  
However, recent reexaminations of the 
issue suggest that much of the "scar" 
in the middle of some lung cancers is 
really atelectasis or possibly 
desmoplastic reactions to the tumor....  
Thus, there is some possibility that the 
"scars" are a reaction to the lung 
cancer rather than causing it...  
Idiopathic pulmonary fibrosis is a 
condition in which the lung is diffusely 
filled with scars.  If scars in the lung 
can cause cancer, one would expect 
patients with this disorder to be at 
exceedingly high risk for lung cancer.  
Although there may well be an association 
between idiopathic pulmonary fibrosis and 
lung cancer, the association is very weak 
and still much debated as to whether it 
exists....  All in all, in my opinion, the 
weight of the evidence would suggest that 
scars in the lung may well predispose to 
lung cancer but only very very rarely.

Was this patient's lung cancer "as 
likely than not" related to scars from 
pneumothoraces and the pleural surgery?  
In my opinion, the answer is no....  Scar-
associated lung cancers, when they have 
been thought to occur, were most commonly 
peripheral adenocarcinomas.  This 
patient's tumor was a squamous carcinoma 
and was located relatively centrally....

The Board also asked:

2.  Is it as likely than not that the 
veteran's service-connected bronchitis 
with pneumothorax and residuals of a 
thoracotomy and/or any other of the 
service-connected disabilities had a 
debilitating effect and materially 
accelerated death or materially rendered 
him less capable of resisting the effect 
of the fatal lung carcinoma; or would 
eventual death have been anticipated 
irrespective of the service-connected 
disabilities?


The expert responded:

In my opinion, it is difficult to know 
whether the patient's bronchitis had a 
debilitating effect and accelerated death 
or rendered him less capable of resisting 
the fatal lung carcinoma.  Once the tumor 
was diagnosed, it was quite widespread, 
including in the bones.  Thus, I don't 
believe that his preexisting, compromised 
lung function materially hastened his 
demise once the tumor was found.  Also, I 
think it is unlikely that the 
pneumothoraces and the surgery he had 
many years ago materially hastened his 
demise from the lung cancer. 

To summarize, that March 2000 VHA medical opinion does not in 
any manner indicate that the veteran's service-connected 
disabilities materially caused or contributed to his death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  See Van Slack v. Brown, 5 
Vet. App. 499 (1993), wherein the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) affirmed the Board's 
denial of service connection for the cause of the veteran's 
death in that case, by citing to a private physician's 
statement that referred to a service-connected disability as 
a contributory factor, rather than as indicating a causal 
connection between the service-connected disability and that 
veteran's death.  

That March 2000 VHA medical opinion did not in any manner 
state that the service-connected disabilities caused 
debilitation or accelerated death.  Rather, that VHA medical 
opinion stressed the fact that by the time the lung cancer 
tumor was diagnosed, it was widespread and had spread to the 
bones.  Additionally, the January 1995 private medical 
statement of record indicated that at the time the veteran's 
primary lung cancer was diagnosed that month, the disease had 
metastasized, was incurable, and treatment was palliative.  
Moreover, the death certificate, completed and signed by the 
same treating physician who rendered that January 1995 
private medical statement, only listed metastatic lung cancer 
as the cause of death.  That death certificate listed the 
approximate interval between onset and death as "months", 
which indicates the overwhelming morbidity and swiftness of 
that fatal lung cancer.  Again, the death certificate, which 
is prima facie evidence of the cause of death, only listed 
metastatic lung cancer as the cause of death, without 
mentioning any other significant conditions contributing to 
death.  

The Board concludes, therefore, that it would be mere 
speculation to assume that the veteran's service-connected 
disabilities, including hypertension and bronchitis with 
pneumothorax and residuals of a thoracotomy, were in any way 
related to his fatal lung cancer.  It has not been shown, by 
competent evidence, that the veteran's service-connected 
disabilities had a debilitating effect as to render him 
materially less capable of resisting the effects of the fatal 
lung cancer; or had a material influence in accelerating 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Rather, based 
on said private medical evidence, which indicated that the 
veteran's metastatic lung carcer was diagnosed just a few 
months prior to death, was incurable, and was only treated 
conservatively, it is a reasonable inference that the 
metastatic lung cancer was, by its very nature, so 
overwhelming that eventual death could be anticipated 
irrespective of co-existing conditions.  

Thus, given the lack of competent evidence showing that the 
metastatic lung cancer was causally or etiologically related 
to service or related to a service-connected disability, the 
claim for service connection for the cause of the veteran's 
death is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.312, Allen.  

Since the preponderance of the evidence is against allowance 
of this claim, the benefit-of-the-doubt doctrine is 
inapplicable.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

